Case: 16-50818      Document: 00513997528         Page: 1    Date Filed: 05/18/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 16-50818                                FILED
                                  Summary Calendar                          May 18, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ROBERT BAHENA, JR.,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:16-CR-21-1


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Robert Bahena, Jr., appeals the sentence imposed following his guilty
plea conviction for possession with intent to distribute methamphetamine. He
contends that the district court plainly erred by sentencing him as a career
offender pursuant to U.S.S.G. § 4B1.1 based on his Texas conviction for
burglary of a habitation under Texas Penal Code § 30.02. Bahena argues that




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-50818    Document: 00513997528     Page: 2   Date Filed: 05/18/2017


                                 No. 16-50818

this conviction does not qualify as a crime of violence under § 4B1.1 in light of
Mathis v. United States, 136 S. Ct. 2243 (2016).
      The Government has filed an opposed motion for summary affirmance
asserting that Bahena’s arguments are foreclosed by our recent decision in
United States v. Uribe, 838 F.3d 667 (5th Cir. 2016), cert. denied, 2017 WL
661924 (Mar. 20, 2017) (No. 16-7969). In the alternative, the Government
requests an extension of time in which to file a brief on the merits.
      The Government is correct that Uribe forecloses Bahena’s Mathis
argument. See Uribe, 838 F.3d at 669–71. Accordingly, the Government’s
motion for summary affirmance is GRANTED, the alternative motion for an
extension of time to file a brief is DENIED, and the judgment of the district
court is AFFIRMED.




                                       2